                                  Case 2:19-cr-00113-JCM-BNW Document 52
                                                                      55 Filed 07/15/21
                                                                               07/20/21 Page 1 of 4




                                   1 Lance A. Maningo
                                     MANINGO LAW
                                   2 Nevada Bar No. 6405
                                     400 South 4th Street, Suite 650
                                   3
                                     Las Vegas, Nevada 89101
                                   4 702.626.4646
                                     lance@maningolaw.com
                                   5 Attorney for Defendant
                                   6
                                                                 UNITED STATES DISTRICT COURT
                                   7
                                                                         DISTRICT OF NEVADA
                                   8
                                       THE UNITED STATES OF AMERICA,       )
                                   9
                                                                           )                 2:19-cr-00113-JCM-BNW
                                  10               Plaintiff,              )
                                                                           )                 (First Request)
                                  11               vs.                     )
                                                                           )
                                  12
                                       JALEN HENRY,                        )
400 South 4th Street, Suite 650




                                                                           )
  Las Vegas, Nevada 89101




                                  13
   www.maningolaw.com




                                                   Defendant.              )
                                  14   ____________________________________)
                                  15 Certification: This Stipulation and Order is being timely filed.
                                  16                      STIPULATION TO CONTINUE SENTENCING
                                  17
                                             IT IS HEREBY STIPULATED AND AGREED, by Defendant JALEN HENRY, by and
                                  18
                                       through his attorney, LANCE A. MANINGO, ESQ., and the United States of America, by and
                                  19
                                  20 through ERIC SCHMALE, Assistant United States Attorney, that the sentencing hearing
                                  21 currently scheduled for August 13, 2021, at 10:00 a.m. be vacated and continued to August 26,
                                  22 2021, or a date and time convenient for this Court.
                                  23
                                       This Stipulation is entered into for the following reasons:
                                  24
                                              1.      The parties agree to continue the sentencing date for purposes of counsel
                                  25                  calendar conflict;
                                  26
                                              2.      That Defendant HENRY is out of custody and does not object to this
                                  27                  continuance;
                                  28          3.      That denial of this request for a continuance could result in a miscarriage of
                                                      justice; and

                                                                                      1
                                  Case 2:19-cr-00113-JCM-BNW Document 52
                                                                      55 Filed 07/15/21
                                                                               07/20/21 Page 2 of 4


                                              4.    This is the first request for a continuance of the sentencing date in this case.
                                   1
                                             RESPECTFULLY SUBMITTED this 15th day of July, 2021.
                                   2
                                       By:   /s/ Lance Maningo                             By:     /s/ Eric Schmale
                                   3
                                             LANCE A. MANINGO, ESQ.                                ERIC SCHMALE, AUSA
                                   4         Attorney for Defendant HENRY                          Attorney for Plaintiff

                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
400 South 4th Street, Suite 650
  Las Vegas, Nevada 89101




                                  13
   www.maningolaw.com




                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28



                                                                                     2
                                  Case 2:19-cr-00113-JCM-BNW Document 52
                                                                      55 Filed 07/15/21
                                                                               07/20/21 Page 3 of 4


                                                                  UNITED STATES DISTRICT COURT
                                   1
                                                                           DISTRICT OF NEVADA
                                   2
                                       THE UNITED STATES OF AMERICA,       )
                                   3
                                                                           )                  2:19-cr-00113-JCM-BNW
                                   4               Plaintiff,              )
                                                                           )                  (First Request)
                                   5               vs.                     )
                                                                           )
                                   6
                                       JALEN HENRY,                        )
                                   7                                       )
                                                   Defendant.              )
                                   8   ____________________________________)
                                   9
                                                                           FINDINGS OF FACTS
                                  10
                                              Based upon the pending Stipulation of the parties, and good cause appearing therefore,
                                  11
                                       the Court finds that:
                                  12
400 South 4th Street, Suite 650




                                              This Stipulation is entered into for the following reasons:
  Las Vegas, Nevada 89101




                                  13
   www.maningolaw.com




                                  14           1.      The parties agree to continue the sentencing date for purposes of counsel
                                                       calendar conflict;
                                  15
                                  16           2.      That Defendant HENRY is out of custody and does not object to this
                                                       continuance;
                                  17
                                               3.      That denial of this request for a continuance could result in a miscarriage of
                                  18                   justice; and
                                  19
                                               4.      This is the first request for a continuance of the sentencing date in this case.
                                  20
                                                                        CONCLUSIONS OF LAW
                                  21
                                               The ends of justice served by granting said continuance outweigh the best interests of
                                  22
                                  23 the public and the defendant, since the failure to grant said continuance would be likely to
                                  24 result in a miscarriage of justice.
                                  25
                                       ////
                                  26
                                       ////
                                  27
                                       ////
                                  28
                                       ////

                                                                                        3
                                  Case 2:19-cr-00113-JCM-BNW Document 52
                                                                      55 Filed 07/15/21
                                                                               07/20/21 Page 4 of 4


                                                                               ORDER
                                   1
                                   2         IT IS THEREFORE ORDERED that sentencing in this matter currently scheduled for

                                                                                                August 26, 2021
                                   3 August 13, 2021 at 10:00 a.m. be vacated and continued to __________________ at
                                   4 __________
                                      10:00 a.m. in the above-noted Court.
                                   5
                                          DATED thisJuly_____ day of July, 2021.
                                                         20, 2021.
                                   6
                                   7
                                                                         ____________________________________________
                                   8                                     UNITED STATES DISTRICT COURT JUDGE
                                   9
                                  10
                                  11 Respectfully submitted by:
                                  12
400 South 4th Street, Suite 650
  Las Vegas, Nevada 89101




                                  13
   www.maningolaw.com




                                  14 By:       /s/ Lance Maningo
                                             Lance A. Maningo
                                  15         Nevada Bar No. 6405
                                             400 South 4th Street, Suite 650
                                  16
                                             Las Vegas, Nevada 89101
                                  17         Attorney for Defendant HENRY

                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28



                                                                                   4
